198 F.3d 935 (D.C. Cir. 1999)
Chiron Corporation and Per Septive  Bio systems, Inc.,Petitionersv.National Transportation Safety Board, et al.,Respondents
No. 98-1558
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 15, 1999Decided December 21, 1999

On Petition for Review of an Order of the United States Department of Transportation
Jerry W. Cox argued the cause for petitioners.  With him  on the briefs were Richard S. Odom and Martin Shulman
Peter R. Maier, Attorney, U.S. Department of Justice,  argued the cause for respondents.  With him on the brief  were David W. Ogden, Acting Assistant Attorney General,  Leonard Schaitman, Attorney, and Wilma A. Lewis, U.S. Attorney.  Mark E. Nagle, Assistant U.S. Attorney, entered  an appearance.
Before:  Edwards, Chief Judge, Silberman and Henderson,  Circuit Judges.
Opinion for the Court filed by Chief Judge Edwards.
Edwards, Chief Judge:


1
The National Transportation Safety  Board ("NTSB" or "Board") is an independent federal agency  charged with investigating airplane accidents.  The agency  does not function as a traditional regulatory or adjudicatory  body;  rather, its principal missions are to determine the  probable cause of accidents and make recommendations that  will help prevent future accidents.  Private parties who are  involved in an accident (other than just as victims) may be  designated to participate in an NTSB investigation, but their  involvement is voluntary and it does not include an adjudication of individual claims.


2
In the instant case, petitioners, Chiron Corporation ("Chiron") and PerSeptive Biosystems, Inc. ("PerSeptive"), participated as parties in an NTSB investigation of an accident  involving Federal Express Flight 1406.  Concerned that they  might be found responsible for the accident and eventually  face claims of liability in a civil suit, petitioners asked NTSB  for a copy of the cargo list for Flight 1406.  The Board refused to disclose the cargo list, in part because Federal  Express viewed the data as privileged, business information. Petitioners then filed this law suit, claiming injury from  NTSB's refusal to release the requested information and  seeking an order requiring its production.  We dismiss the  petition for review, because petitioners lack standing.


3
Petitioners first argue that NTSB's denial of information  injures them, because it may disadvantage them as defendants in a civil suit that Federal Express has filed against  them.  However, any possible injury to petitioners as defendants in a civil law suit is not legally cognizable here, because  it is not an injury that petitioners will suffer as a consequence  of their participation in the NTSB investigation.  In other  words, in order to have standing to bring this law suit, petitioners must have suffered an injury related to their  involvement as parties to the NTSB investigation.  They  cannot show this.


4
Furthermore, there is little likelihood that petitioners will  suffer any injury of the sort that they claim.  Petitioners are  concerned that NTSB's report may be admitted as evidence  in a lawsuit that Federal Express has filed against them. They hope that the information they seek will reveal new  evidence that they can use to convince NTSB to change its  report so that it will not adversely affect them in the pending  lawsuit.  This is an idle concern, for Congress has made it  clear that NTSB reports, including probable cause determinations, are not admissible as evidence in a civil lawsuit.  Thus,  the Board's report will not control the results in any civil  litigation over Flight 1406.


5
Petitioners also argue that, as parties to the investigation,  they have a legal right to the plane's cargo information. Petitioners contend that such a right may be found in the  Board's regulations and in a written Guidance given to them  as parties to the investigation.  Thus, according to petitioners, NTSB's denial of their request for the cargo list caused  them an informational injury.  This claim fails, however,  because there is no statute, regulation, or any other source of  law that secures for parties to an NTSB investigation unfettered access to all information garnered by the Board.  In  short, petitioners have no legal basis for the alleged rights  that they seek to enforce.


6
Because petitioners lack standing to bring this suit, their  petition for review is dismissed.

I. Background
A. NTSB Investigations

7
NTSB is a uniquely independent federal agency responsible  for investigating airplane accidents, determining the probable  cause of accidents, and making recommendations to help  protect against future accidents.  See 49 U.S.C. §§ 1131,  1132, 1135 (1994).  NTSB neither promulgates nor enforces any air safety regulations.  Nor does the agency adjudicate  claims over liability for accidents.  Rather, it simply analyzes  accidents and recommends ways to prevent similar accidents  in the future.


8
Congress has endowed NTSB with broad powers to accomplish its missions, because the work of the agency is viewed  as extremely important.  See S. Rep. No. 101-450, at 2 (1990)  ("The NTSB's mission ... is critical.").  An officer or employee of the Board can enter a site where an accident has  occurred and "do anything necessary to conduct an investigation."  49 U.S.C.  1134(a)(1) (1994).  The Board may inspect  and test any aircraft, aircraft engine, or property on an  aircraft that has been involved in an accident, and the Board  has sole discretion to determine how those tests are to be  conducted.  See 49 U.S.C.  1134(b), (d) (1994).  Most importantly, the Board's investigations have "priority over any  investigation by another department, agency, or instrumentality of the United States Government."  49 U.S.C.  1131(a)(2)  (1994).  The Board has used these broad powers wisely,  achieving notable successes in its work and receiving high  praise for the integrity of its investigative processes.  See  S. Rep. No. 104-324, at 2 (1996) ("The Safety Board's reputation for impartiality and thoroughness has enabled it to  achieve such success in shaping transportation safety improvements that more than 80 percent of its recommendations have been implemented.").


9
Although NTSB investigations are conducted by agency  staff, outside individuals may be designated to participate as  well.  Only the Federal Aviation Administration ("FAA") has  a right to participate in an investigation;  however, the  Board's regulations allow the individual in charge of an  investigation to designate private parties to participate if  their involvement would assist the investigation.  See 49  C.F.R.  831.11 (1998).  The regulations specify that "parties  shall be limited to those persons, government agencies, companies, and associations whose employees, functions, activities, or products were involved in the accident or incident."Id.


10
It is often the case that corporations or individuals suspected of causing an accident will be invited to participate in an  investigation, whereas victims of the accident will not.  The  rationale for this approach is that parties who may have  caused an accident will provide investigators with valuable  information;  they may also learn how to improve the safety  of their products or activities to avoid future accidents.  The  same cannot be said of accident victims.  See John W.  Simpson, Use of Aircraft Accident Investigation Information  in Actions for Damages, 17 J. Air L. & Com. 283, 290 (1950)  ("[R]epresentatives of industry and employee groups are  often permitted to participate in the investigation and thus  have access to much information, while the representatives of  the victims seldom participate in the investigation.  These  procedures are absolutely necessary in order to determine  the probable cause of an accident.").


11
Moreover, an NTSB investigation is a "fact-finding proceeding[ ] with no formal issues and no adverse parties.  [It  is] ... not conducted for the purpose of determining the  rights or liabilities of any person."  49 C.F.R.  831.4 (1998).Board regulations and policies are explicit in providing that  parties participating in an investigation are involved in NTSB  processes only to assist the safety mission and not to prepare  for litigation.  Parties are required to sign a "Statement of  Party Representatives to NTSB Investigation," which requires them to agree that their "participation is not for the  purposes of preparing for litigation," but, rather, "for the  purpose of providing technical assistance to the [NTSB]."Statement of Party Representatives to NTSB Investigators  reprinted in 1 Deferred Appendix, at 435;  see also 49 C.F.R.   831.11(b) (requiring parties to sign the "Statement of Party  Representatives to NTSB Investigation" in order to participate in the investigation).


12
Parties assist the investigation in a variety of ways.  See  "Information for the Guidance of Parties to Safety Board  Investigations of Accidents" ("Guidance"), reprinted in Br.  for Respondents at 1c;  see also "Guidance for Party Coordinators and Other Participants in the Investigation of Aircraft  Accidents," 2 National Transportation Safety Board Aviation Investigation Manual, app. D (containing much of the same  information).  They provide information about their products  or activities.  They may also join various groups organized  for the investigation, such as a group organized to investigate  hazardous materials.  They report to the investigator in  charge, who, in turn, provides the groups and parties with  information about any developments in the investigation.These groups may then write a report at the end of the  investigation detailing their findings and suggestions.  Parties may also submit their own report at the end of the  investigation suggesting the probable cause of the accident.


13
In addition to the reports submitted by the investigation  groups and the parties, NTSB investigators also prepare  factual accident reports that are submitted to the Board.Public hearings are sometimes held.  From this information,  the Board compiles and publishes a final accident report that  contains factual findings, a probable cause finding, and safety  recommendations.

B.The Investigation of Flight 1406

14
On September 5, 1996, Federal Express Flight 1406's cargo  caught fire.  Unable to control it, the crew made an emergency landing, but smoke and fire destroyed the plane and most  of its cargo.  NTSB immediately began an investigation,  which quickly focused on a DNA synthesizer as the possible  source of the fire's ignition.  Chiron, who owns the synthesizer, and PerSeptive, who manufactures it, were invited to  participate in the investigation.  Both Chiron and PerSeptive  were actively involved in the investigation, but neither was  happy with its progress.


15
Chiron and PerSeptive have maintained that something  other than the DNA synthesizer may have started the fire on  Flight 1406.  When they were unable to convince NTSB  investigators to focus on other possibilities, Chiron and PerSeptive resolved to explore these possibilities on their own.To that end, they sought to discover what else Federal  Express was carrying on Flight 1406.  NTSB, however, refused to disclose the cargo list.  Chiron and PerSeptive then  filed formal petitions requesting the cargo information.  Their petitions were denied.  The Board explained that party  status did not grant parties a right to information and that it  was withholding the information because Federal Express  considered the information to be a trade secret.  See Letter  from Daniel D. Campbell, General Counsel, National Transportation Safety Board, to Jay E. Grover, Director, Environmental Health and Safety, Chiron Corp. (Oct. 31, 1997),  reprinted in Respondent's Appendix at 139-40;  Letter from  Daniel D. Campbell, General Counsel, National Transportation Safety Board, to Jerry W. Cox (May 4, 1998), reprinted  in Respondent's Appendix at 151.  This petition for review  followed.

II. Analysis

16
The first and, as it turns out here, only issue before the  court is a question of standing.  If, as we hold, petitioners  lack standing, then this court is without jurisdiction to decide  the merits of their claims.  See Steel Co. v. Citizens for a  Better Env't, 523 U.S. 83, 94-95 (1998).  In order to establish  their standing, petitioners must show that they have suffered  a particularized injury to a cognizable interest, which is fairly  traceable to the Board's actions, and that a favorable judicial  decision will redress the injury.  See Lujan v. Defenders of  Wildlife, 504 U.S. 555, 560-61 (1992).  The problem facing  petitioners in this case is that they have suffered no injury.


17
Petitioners argue that they are injured in two ways by the  Board's refusal to give them a copy of the cargo list.  First,  they argue that the denial of information injures them, because they need the information to correct the Board's faulty  report, which may be used against them in a civil suit.Second, they contend that they have suffered an informational injury, because, they claim, they have a legal right to  obtain the cargo list.  These arguments are meritless.

A.Injury By Virtue of Civil Litigation

18
Petitioners apparently are afraid that the factual portion of  NTSB's report may be admitted as evidence in a lawsuit that  Federal Express has filed against them.  See Joint Br. for  Petitioners at 21 ("[S]ome day a judge and/or a jury may be asked to rely on supposedly 'factual' evidence from an NTSB  investigation that did not include all pertinent material.").Petitioners object to the report as written, and they hope that  the information they seek will reveal new evidence that they  can employ to convince the NTSB to change its report so that  it will not be so damaging to them in the pending lawsuit. This alleged injury is not cognizable, because petitioners  bring this petition for review as parties to an NTSB investigation, and, as parties, they cannot claim injuries that they  might suffer as defendants in an entirely separate civil lawsuit.


19
As an initial matter, we reject the premise that NTSB's  report itself is admissible in a civil lawsuit.  Congress has  quite explicitly provided that,


20
[n]o part of a report of the Board, related to an accident or an investigation of an accident, may be admitted  into evidence or used in a civil action for damages resulting from a matter mentioned in the report.


21
49 U.S.C.  1154(b) (1994).  The simple truth here is that  NTSB investigatory procedures are not designed to facilitate  litigation, and Congress has made it clear that the Board and  its reports should not be used to the advantage or disadvantage of any party in a civil lawsuit.  In our view, this  congressional mandate could not be clearer.


22
Petitioners point out that, despite the statute's clear language, some early circuit court opinions held that NTSB  "factual findings" were admissible in civil litigation.  Joint Br.  for Petitioners at 20 (citing authority).  A careful review of  these opinions, however, shows that these early cases actually  focused only on the admissibility of investigators' reports  which were mislabeled by the courts as "report[s] of the  Board."  See, e.g., American Airlines, Inc. v. United States,  418 F.2d 180, 196 (5th Cir. 1969) (allowing admission of  graphs that were based on information from a safety committee's report);  Berguido v. Eastern Air Lines, Inc., 317 F.2d  628, 631-32 (3d Cir. 1963) (allowing testimony of witness  based on investigator's report);  Lobel v. American Airlines,  Inc., 192 F.2d 217, 220 (2d Cir. 1951) (allowing admission of an investigator's report of his examination of the plane wreckage).  Because of this judicial mislabeling, these circuits  created what they supposed was an "exception" to  1154(b)  for factual data from NTSB investigations in order to protect  the interests of alleged victims.  See, e.g., Berguido, 317 F.2d  at 631-32 (finding testimony based on an investigator's report  admissible, despite the statute, because of the need to "compromise between the interests of those who would adopt a  policy of absolute privilege ... and the countervailing policy  of making available all accident information to litigants in a  civil suit").  In short, the need to insure that victims had  access to investigators' factual data surrounding an accident  prompted the courts in the early years to allow admission of  what they labeled as a "report of the Board."


23
When faced with the judiciary's literal distortion of the  statute, the Board, in 1975, responded by amending its regulations to make clear that investigators' reports--the very  reports that some courts were already admitting--are not  "reports of the Board" for the purpose of  1154(b).  Section  835.2 defines the Board's accident report as "the report  containing the Board's determinations, including the probable  cause of an accident."  49 C.F.R.  835.2 (1998).  No part of  this report "may be admitted as evidence or used in any suit  or action for damages growing out of any matter mentioned  in such reports."  Id. (using almost the exact language of 49  U.S.C.  1154(b)).  A "factual accident report," on the other  hand, is "an investigator's report of his investigation of the  accident."  Id.  Because this report is not a "report of the  Board," it is not barred by the statute and is therefore  admissible.  As counsel for NTSB made clear during oral  argument, the only reports that are admissible "are the  factual reports that investigators do, not the Board's findings,  either factual or probable cause, but what individual investigators find....  [T]hose reports of these factual developments are made part of the record and parties can get that."Audio-tape of Oral Arguments (Nov. 15, 1999).  Thus, because investigators' reports are now plainly admissible under  agency regulations, victims have access to necessary factual information.  Therefore, courts no longer need to employ an  "exception" to the statute to protect parties in litigation.


24
Our research indicates that, since the promulgation of the  Board's 1975 rule, only two circuit court opinions have failed  to recognize that the admissibility of investigators' reports  obviates the need for a judicial exception to the statute.  See  Mullan v. Quickie Aircraft Corp., 797 F.2d. 845, 848 (10th  Cir. 1986) ("[E]xpert witness properly relied on the factual  portions of the NTSB report.");  Curry v. Chevron, USA 779  F.2d 272, 274 (5th Cir. 1985) (acknowledging judicial gloss of  the statute "that allow[s] factual portions of the report to be  admitted").  In each case, the courts distinguished between  the "factual portions" of Board reports and "parts of NTSB  reports which contain agency conclusions on the probable  cause of accidents."  Mullan, 797 F.2d at 848.  However,  neither opinion is weighty authority, even for the limited rule  enunciated, because there are later decisions from both circuits that adhere to the strict terms of the statute.  Subsequent to Mullan, the Tenth Circuit has held that, "[c]onsistent with its fact-finding mission that is litigation neutral,  NTSB reports are barred as evidence in court."  Thomas  Brooks v. Burnett, 920 F.2d 634, 639 (10th Cir. 1990);  accord  Jetcraft Corp. v. Flight Safety Int'l, 16 F.3d 362, 366 (10th  Cir. 1993).  And even more recently, in 1998, the Fifth Circuit  has noted that:


25
Federal law flatly prohibits the NTSB accident report from being admitted into evidence in any suit for dam-ages arising out of accidents investigated by the NTSB.


26
Campbell v. Keystone Aerial Surveys, Inc., 138 F.3d 996,  1001 (5th Cir. 1998).


27
We agree with these recent decisions from the Fifth and  Tenth Circuits, and also a decision from the Ninth Circuit, see  Benna v. Reeder Flying Serv., Inc., 578 F.2d 269, 271 (9th  Cir. 1978), holding that, under the plain terms of the statute,  NTSB reports are inadmissible in civil litigation.  When the  statute was interpreted broadly to include investigators' reports, there may have been a public policy justification for  admitting factual information.  However, once the statute was interpreted more narrowly, no justification remained for any  exception to  1154(b).


28
Moreover, as this case demonstrates, admitting Board reports into civil litigation can have the unsavory affect of  embroiling NTSB in the interests of civil litigants.  Thus, the  statute means what it says:  No part of the Board's actual  report is admissible as evidence in a civil suit.  See Universal  Airline, Inc. v. Eastern Air Lines, Inc., 188 F.2d 993, 1000  (D.C. Cir. 1951) (noting that the Board should not be compelled to produce its reports).  Because it is the Board's  actual report that petitioners hope to change, they are not  injured by their inability to change it, because it is not  admissible in a civil suit.


29
Even if the report were admissible, however, petitioners'  injury as civil litigants is simply not cognizable in this case. Petitioners bring this suit as parties to an NTSB investigation.  As parties, they signed a statement agreeing that their  participation would be for the purpose of assisting NTSB's  investigation and would not be for the purpose of preparing  for litigation.  See Statement of Party Representatives to  NTSB Investigation, reprinted in 1 Deferred Appendix at  435.  Furthermore, NTSB's investigations are fact-finding  proceedings;  they are not conducted for the purpose of  determining the rights or liabilities of any party.  Therefore,  the injuries petitioners might suffer as civil defendants are  not relevant to their status as parties.  Accordingly, because  petitioners bring this suit as parties to an NTSB investigation, their injuries as civil litigants are not legally cognizable. Whatever data they may require in litigation, apart from the  Board's report, may be obtained through the normal course of  discovery.

B. Informational Injury

30
Petitioners also argue that NTSB's denial of information  has caused them an informational injury.  Petitioners rely  principally on Cummock v. Gore, 180 F.3d 282 (D.C. Cir.  1999), which held that, as a member of a committee regulated  by the Federal Advisory Committee Act ("FACA"), Cummock  had a right of participation that created a right to information, and that "she suffered an injury under FACA insofar as  the Commission denied her requests for information that it  was required to produce."  180 F.3d at 290.  Petitioners  argue that, "as parties to an NTSB investigation," they have  "judicially-enforceable Cummock rights" that entitle them to  the information they seek.  Joint Br. for Petitioners at 26.Petitioners' argument fails, however, because, unlike FACA,  nothing in NTSB's statute, regulations, or other sources of  law requires NTSB to produce this information to petitioners. Therefore, the denial of information does not give rise to an  informational injury.


31
Unlike FACA, NTSB's organic statute does not grant  parties to an NTSB investigation rights of participation. FACA provides that federal advisory committees are "to be  fairly balanced" and structured to insure that the advice of  the committee reflects its "independent judgment."  5  U.S.C.A. app. 2  5(b)(2) (1996);  id. at  (b)(3).  In Cummock, this court held that, "to give meaning to FACA's fair  balance and independent judgment provisions, the Act must  be read to confer on a committee member the right to fully  participate in the work of the committee to which he or she is  appointed."  Id. at 291.  The right of participation, the court  held, endowed committee members with a right to information.  See id. at 292.  NTSB's statute does not confer any  such rights on a party to an investigation.  Congress, quite  simply, provided that "[t]he National Transportation Safety  Board shall investigate or have investigated (in detail the  Board prescribes) and establish the facts, circumstances, and  cause or probable cause of--(A) an aircraft accident...."  49  U.S.C.  1131(a)(1).  The statute does not require the investigation either to be balanced or even to involve any outside  persons;  it places the responsibility of investigating the accident solely within NTSB's hands.  Thus, nothing in the  statute gives petitioners the Cummock rights of participation  and information that they seek to enforce.


32
In addition, there is legislative history showing that Congress did not want the interests of private parties to constrain  an NTSB investigation.  The Senate Committee on Commerce, Science, and Transportation noted that "[c]ourts typically have recognized and appreciated the important public  purpose served by the NTSB's ability to conduct prompt  investigations without the burdens and interference that  would stem from injecting the civil litigation interests into the  NTSB's accident investigation process."  S. Rep. No. 101-450,  at 5.  The Committee continued, adding that


33
[t]he time devoted by NTSB investigations in defending their decisions diverts the energies that they should be directing to investigating the accidents....  [T]he committee strongly believes that the ability of the NTSB to conduct investigations independently, thoroughly, and in a timely manner for the benefit of the public, should not be compromised.


34
Id.  Equipping parties with a right to information would  "inject[ ] the civil litigation interests into the NTSB investigation process" and compromise the investigation, a prospect  against which Congress admonished.  Thus, not only does the  statute fail to endow parties with a right to information, legislative history admonishes against reading such a right  into the statute.


35
Neither can the right be found, as petitioners argue, in  either NTSB's regulations or a Guidance that NTSB gave  petitioners as parties to the investigation.  Nothing in the  regulations speaks to the rights petitioners seek to enforce,  and the Guidance is not a source of law enforceable against  NTSB.  Petitioners point to a handful of regulations that they  argue create a right to information, but they are grabbing at  straws.  49 C.F.R.  831.11(a), which states that NTSB shall  only appoint parties who "can provide suitable qualified technical personnel actively to assist in the investigation," does  not, as petitioners argue, require NTSB to provide parties  with all the facts of an investigation.  Rather, the regulation  speaks only to qualifications necessary to become a party: The corporation or individual must provide someone who has  the time and expertise to assist the investigation.  Likewise,   831.11(a)(4), which provides that the FAA and other qualified entities will have "the same rights and privileges ... as  other parties" does not itself provide rights to any party.  Finally,  831.14(a) cannot, as petitioners argue, endow parties with any rights, because it merely says that "[a]ny  person ... may submit to the Board written proposed findings to be drawn from the evidence produced during the  course of the investigation."  49 C.F.R.  831.14(a) (1998)  (emphasis added).


36
Petitioners' most noteworthy argument rests on part four  of the NTSB Guidance that is given to all parties to an  investigation.  The Guidance says that "[a]ll factual information and developments of the investigation that are made  known to the [Investigator in Charge] will be passed to each  party spokesman."  Guidance, reprinted in Br. for Respondents at 2c.  Petitioners maintain that, pursuant to this  statement in the agency's Guidance, they have a legal right to  information.  Petitioners' problem, however, is that the Guidance does not establish a binding legal norm.


37
Petitioners argue that the Guidance is binding on the  Board, because it is incorporated into the Board's regulations.Petitioners' attempt to demonstrate this incorporation at oral  argument was, as they acknowledged, convoluted.  Counsel  argued that  831.11(b) requires parties to sign a "Statement  of Party Representatives to NTSB Investigation," and the  Statement then connects to the Guidance, which contains the  sentence endowing them with a right to the information.  In  their brief, petitioners simplified the route and argued instead  that the Party Statement itself "spells out Petitioners' rights  and the procedures NTSB would follow, and promised Petitioners full participation and sharing in all pertinent factual  developments and deliberations."  Joint Br. for Petitioners at  11.  Both versions are wrong.


38
The Party Statement gives petitioners no rights.  It is a  one-page document that discusses their duties as parties and  requires them to waive their right to assert privilege in  litigation with respect to information or documents obtained  during the course of the investigation.  It does not discuss  their rights as parties, let alone "promise[ ] Petitioners full  participation and sharing in all pertinent factual developments."  It entitles petitioners to nothing.  Neither does the Party Statement incorporate the Guidance.  The Party Statement makes no reference--either explicitly or implicitly--to  the Guidance.  Thus, there is no link between the Board's  regulations and the Guidance.


39
Without that link, the Guidance is not a source of law; rather it is exactly what it appears to be, a hand-out that  gives information, not rights, to parties in an NTSB investigation.  While some unpublished agency pronouncements can  be binding, not every "piece of paper emanating from a  Department or Independent Agency is a regulation."  Piccone v. United States, 407 F.2d 866, 877 (Ct. Cl. 1969)  (Nichols, J., concurring).  The general test is whether the  agency intended to bind itself with the pronouncement.  See  Padula v. Webster, 822 F.2d 97, 100 (D.C. Cir. 1987).  Agency  intent is "ascertained by an examination of the provision's  language, its context, and any available extrinsic evidence."Doe v. Hampton, 566 F.2d 265, 281 (D.C. Cir. 1977).  Here,  petitioners make no showing, and we can find none, that  NTSB intended the Guidance to be binding.


40
NTSB certainly never has stated an intention to be bound  by the Guidance.  See Service v. Dulles, 354 U.S. 363, 373-74,  377-82 (1957) (finding departmental regulations to be binding  where the agency explicitly adopted the regulations to bind  its discretion).  Indeed, we cannot imagine why NTSB would  ever limit its ability to collect and digest information as it  sees fit.  The agency is not in the business of facilitating  private investigations by private parties, so it would make no  sense for NTSB to bind itself to serve as a repository of  information for private parties who are angling to protect  their interests in litigation.  The Guidance simply indicates  that, during an investigation, parties may share in some  information gathered by the Board;  however, the Guidance  guarantees nothing.


41
Manuals or procedures may be binding on an agency when  they affect individuals' rights.  See Morton v. Ruiz, 415 U.S.  199, 235 (1974) (holding that an agency is bound by procedures in its manual where an individual's entitlement to  government benefits was affected by procedures);  Massachusetts Fair Share v. Law Enforcement Assistance Admin., 758  F.2d 708, 711 (D.C. Cir. 1985) (holding that an agency is  bound by regulations in its manual delineating procedures for  grant-funding).  But see Schweiker v. Hansen, 450 U.S. 785,  789 (1981) (declining to find internal rules set forth in a  handbook binding where relief would have been inconsistent  with a published regulation).  Because an NTSB investigation  does not itself determine the rights of the parties, see 49  C.F.R.  831.4 ("Accident/incident investigations are fact finding proceedings....  [They] are not conducted for the  purpose of determining the rights or liabilities of any person."), however, the Guidance cannot be viewed as a binding  rule on these terms.


42
In sum, because NTSB has never indicated an intention to  be bound by the Guidance and because the investigation does  not affect petitioners' rights, the Guidance does not endow  petitioners with any rights to seek the information at issue. Accordingly, they have not suffered any informational injury.

III. Conclusion

43
Petitioners cannot demonstrate that NTSB's denial of the  information they seek has injured them.  Without injury,  petitioners have no standing to bring this suit.  Therefore,  the petition for review is dismissed.